DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.	This Office Action is responsive to the amendment filed on 08/15/2022.	
3.	Claims 1-7, 14-16, 18, 20 are pending. Claims 1-7, 14-16, 18, 20 are under examination on the merits. Claims 1-2, 4, 7 are amended. Claims 8-13, 17, 19 are cancelled. Claim 20 is newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-7, 14-16, 18, 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Election/Restrictions
Election by Original presentation  

6.	Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 recites “ A composition comprising: a first population of one or more plasmonic nanocrystals having a first extinction range; and one or more additional populations of one or more plasmonic nanocrystals, each of the one or more additional populations having a unique additional extinction range, wherein an absorbance spectrum of the composition is characterized by the first extinction range and the one or more additional extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations are nanoshells.” The related inventions between Claims 1 and 20 are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions 20 as claimed can have a materially different design, mode of operation, function, or effect such as the first and the one or more additional populations are nanoshells. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
The inventions/groups  have acquired a separate status in the art in view of their different classification
The inventions/groups have acquired a separate status in the art due to their recognized divergent subject matter
The inventions/groups require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Groups of claim 1 and claim 20, listed above, are drawn to two inventions, wherein the inventions have acquired a separate status in the art in view of their different classification. The inventions have acquired a separate status in the art due to their recognized divergent subject matter, which require a different field of search (for example, searching different classes/sub classes or electronic resources, or employing different search queries). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the newly claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3,14-16, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Govorov et al. (WO 2015148940 A1, hereinafter “’940”). 

Regarding claim 1: ‘940 discloses a composition (Page 3, [ 0008]) comprising: a first population of one or more plasmonic nanocrystals having a first, extinction range, and one or more additional populations of one or more plasmonic nanocrystals, each of the one or more additional populations having a unique additional, extinction range, wherein an absorbance spectrum of the composition  is characterized by the first, extinction range and the one or more additional, extinction ranges that together block infrared light wavelengths, and allow passage of visible light wavelengths (Page 3, [0008]; Page 16, Claim 1), and the first and the one or more additional populations are selected from the group consisting of a nanoshell (Page 6, [0025]) and nano prism (Page 6, [0024]).   

Regarding claim 2: ‘940 discloses a composition (Page 3, [ 0008]), wherein the one or more plasmonic nanocrystals of the first and the one or more additional populations comprise a material selected from group consisting of  gold, silver, copper, aluminum, titanium nitride (TiN), indium tin oxide (ITO), and a combination thereof (Page 6, [0025]; Page 17, Claim 14). 

	Regarding claim 3: ‘940 discloses a composition (Page 3, [ 0008]), wherein the absorbance spectrum is tunable by varying a shell thickness of the first population of one or more plasmonic nanocrystals (Page 12, [0046]).

	Regarding claim 14: ‘940 discloses a filter comprising the composition embedded in a material, the filter providing a transparency to a defined wavelength range (Page 3, [0008]; Page 12, [0042]; Page 17, Claim 8). 

Regarding claim 15: ‘940 discloses the filter, wherein the defined wavelength range is in the visible spectrum (Page 12, [0042]; Page 17, Claim 9).   

	Regarding claim 16: ‘940 discloses the filter, wherein the material is glass or a polymer (Page 12, [0042]). 

	Regarding claim 18: ‘940 discloses a method of making a selective light wavelength filter comprising: embedding the composition in an optically-transparent composite material (Page 12, [0042]). 

9.	Claims 1-5,14-16, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hashimura et al. (US Pub. No. 2013/025856 A1, hereinafter “’456”). 

Regarding claim 1: ‘456 discloses a composition (Page 1, [ 0011]) comprising: a first population of one or more plasmonic nanocrystals having a first, extinction range, and one or more additional populations of one or more plasmonic nanocrystals, each of the one or more additional populations having a unique additional, extinction range (Page 3, [0050]; Fig. 1A; Page 7, Claims 1 & 6), wherein an absorbance spectrum of the composition (i.e., film with embedded triangular plate; Page 7, Claim 7) is characterized by the first, extinction range and the one or more additional, extinction ranges that together block infrared light wavelengths, and allow passage of visible light wavelengths and the first and the one or more additional populations is selected from the group consisting of nanoprism (Page 4, [0059]; Figs. 6A & 6B; Page 7, Claim 6; Page 7, Claim 17). 

Regarding claim 2: ‘456 discloses the composition (Page 1, [ 0011]), wherein the one or more plasmonic nanocrystals of the first and the one or more additional populations comprise a material selected from group consisting of  gold, silver, copper, aluminum, titanium nitride (TiN), indium tin oxide (ITO), and a combination thereof (Page 7, Claim 9). 

	Regarding claim 3: ‘456 discloses the composition (Page 1, [ 0011]), wherein the absorbance spectrum is tunable by varying a shell thickness of the first population of one or more plasmonic nanocrystals (Page 4, [0055]; Page 7, Claim 8).

	Regarding claim 4: ‘456 discloses the composition (Page 1, [ 0011]), further comprising: a third population of at least one of a semiconductor nanocrystal or a dielectric nanocrystal, the third population having a third extinction range; and wherein the absorbance spectrum of the composition is further characterized by the third extinction range and includes a transparency window characterized by a gap between the third extinction range and the first, narrow extinction range and the one or more additional narrow extinction ranges (Page 5, Figs. 5A-5F).

	Regarding claim 5: ‘456 discloses the composition (Page 1, [ 0011]), wherein the third extinction range blocks ultraviolet light wavelengths (Page 5, Figs. 9A & 9B). 

	Regarding claim 14: ‘456 discloses a filter comprising the composition embedded in a material, the filter providing a transparency to a defined wavelength range (Page 3, [0050]; Fig. 1A; Page 7, Claim 17).

Regarding claim 15: ‘456 discloses the filter, wherein the defined wavelength range is in the visible spectrum (Page 4, [0059]; Figs. 6A & 6B; Page 7, Claim 17).

	Regarding claim 16: ‘456 discloses the filter, wherein the material is glass or a polymer (Page 4, [0059]; Figs. 6A & 6B). 

	Regarding claim 18: ‘456 discloses a method of making a selective light wavelength filter comprising: embedding the composition of claim 1 in an optically-transparent composite material (Page 7, Claim 14)

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimura et al. (US Pub. No. 2013/025856 A1, hereinafter “’456”) as applied to claim 1 above, and further in view of  Sargent et al. (US Pub. No. 2015/0333201 A1, hereinafter “’201”).

	Regarding claims 6-7: The disclosure of ‘456 is adequately set forth in paragraph 9 above and is incorporated herein by reference. ‘456 does not expressly teach the one or more plasmonic nanocrystals of the first population have a first size, and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size, and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size, wherein a concentration ratio of the first population to the second population to the third population is 0.1:0.1:1.3. 
	However, ‘201 teaches a composition (CQD films with embedded nanoshell; Page 10, [0177]) comprising: a first population of one or more plasmonic nanocrystals such as Pbs quantum dots having a first, broad extinction range (Page 1, Fig. 4A), and one or more additional populations of one or more plasmonic nanocrystals such as a gold nanoshell, each of the one or more additional populations having a unique additional, narrow extinction range (Page 1, Fig. 4A & 4B, peak at 820 nm), wherein an absorbance spectrum of the composition is characterized by the first, broad extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of a nanoshell (Page 12, [0194]). ‘201 teaches the one or more plasmonic nanocrystals of the first population have a first size (Page 3, [0047]), and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size (Page 3, [0050]; Page 6, [0062]-[0064]), and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size (Page 3, [0051]; Page 8, [0151]),  wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 (Page 8, [0149]) with benefit of providing photovoltaic devices include solution-processed materials (e.g., colloidal plasmonic and light absorbing semiconductor nanoparticles) that are specifically tuned to enhance overall photovoltaic performance through increased absorbance of the light absorbing material (Page 3, [0041]-[0042]). 
In an analogous art of a composition comprising one or more plasmonic nanocrystals, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the population of one or more plasmonic nanocrystals by ‘456, so as to include the one or more plasmonic nanocrystals of the first population have a first size, and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size, and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size, wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 as taught by ‘201, and would have been motivated to do so with reasonable expectation that this would result in providing photovoltaic devices include solution-processed materials (e.g., colloidal plasmonic and light absorbing semiconductor nanoparticles) that are specifically tuned to enhance overall photovoltaic performance through increased absorbance of the light absorbing material as suggested by ‘201 (Page 3, [0041]-[0042]). 

12.	Claims 1-4, 6-7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent et al. (US Pub. No. 2015/0333201 A1, hereinafter “’201”) in view of Hashimura et al. (US Pub. No. 2013/025856 A1, hereinafter “’456”). 

	Regarding claim 1: ‘201 teaches a composition (CQD films with embedded nanoshell; Page 10, [0177]) comprising: a first population of one or more plasmonic nanocrystals such as Pbs quantum dots having a first, broad extinction range (Page 1, Fig. 4A), and one or more additional populations of one or more plasmonic nanocrystals such as a gold nanoshell, each of the one or more additional populations having a unique additional, narrow extinction range (Page 1, Fig. 4A & 4B, peak at 820 nm), wherein an absorbance spectrum of the composition is characterized by the first, broad extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of a nanoshell (Page 12, [0194]; Example 12). ‘201 does not expressly teach a first population of one or more plasmonic nanocrystals having a first, narrow extinction range.
	However, ‘456 teaches a composition (Page 1, [ 0011]) comprising: a first population of one or more plasmonic nanocrystals having a first, narrow extinction range, and one or more additional populations of one or more plasmonic nanocrystals, each of the one or more additional populations having a unique additional, narrow extinction range (Page 3, [0050]; Fig. 1A; Page 7, Claims 1 & 6), wherein an absorbance spectrum of the composition (i.e., film with embedded triangular plate; Page 7, Claim 7) is characterized by the first, narrow extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of nanoprism (Page 4, [0059]; Figs. 6A & 6B; Page 7, Claim 6; Page 7, Claim 17) with benefit of providing an energy efficient transparent film and, more particularly, to a solar film layer(s) capable of transmitting desired wavelengths of light in the visible band, while blocking wavelengths outside the visible band (Page 1, [0011]). 
In an analogous art of a composition comprising one or more plasmonic nanocrystals, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first population of one or more plasmonic nanocrystals by ‘201, so as to include a first population of one or more plasmonic nanocrystals having a first, narrow extinction range as taught by ‘456, and would have been motivated to do so with reasonable expectation that this would result in providing an energy efficient transparent film and, more particularly, to a solar film layer(s) capable of transmitting desired wavelengths of light in the visible band, while blocking wavelengths outside the visible band as suggested by ‘456 (Page 1, [0011]). 

Regarding claim 2: ‘201 teaches the composition (Page 10, [0177]), wherein the one or more plasmonic nanocrystals of the first and the one or more additional populations comprise a material selected from group consisting of  gold, silver, copper, aluminum, titanium nitride (TiN), indium tin oxide (ITO), and a combination thereof (Page 5, [006]; Page 15, Claim 10).

	Regarding claim 3: ‘201 teaches the composition (Page 10, [0177]), wherein the absorbance spectrum is tunable by varying a shell thickness of the first population of one or more plasmonic nanocrystals (Page 3, [0046]-[0048]; Page 15, Claim 8).
   
	Regarding claim 4: ‘201 teaches the composition (Page 10, [0177]), further comprising: a third population of at least one of a semiconductor nanocrystal or a dielectric nanocrystal, the third population having a third extinction range; and wherein the absorbance spectrum of the composition is further characterized by the third extinction range and includes a transparency window characterized by a gap between the third extinction range and the first, narrow extinction range and the one or more additional narrow extinction ranges (Page 8, [0151]).

	Regarding claim 6: ‘201 teaches the composition (Page 10, [0177]), wherein the one or more plasmonic nanocrystals of the first population have a first size (Page 3, [0047]), and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size (Page 3, [0050]; Page 6, [0062]-[0064]), and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size (Page 3, [0051]; Page 8, [0151]) 

	Regarding claim 7: ‘201 teaches the composition (Page 10, [0177]), wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 (Page 8, [0149]). 
	
	Regarding claim 18: ‘201 teaches a method of making a selective light wavelength filter comprising: embedding the composition in an optically-transparent composite material (Page 12, [0193]; Fig. 3). 
Response to Arguments
13.	Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that Hashimura ‘456 fails to teach “an absorbance spectrum”, since ‘456 teaches that its structure utilize both absorption and scattering of IR/UV. 
 	The Examiner respectfully disagrees. ‘456 teaches the plasmonic structures can enhance the efficiency of solar energy rejection by scattering or absorbing most of the incoming sunlight at particular wavelengths. Having a solar film that rejects in both the UV and near IR spectra insures not only the insulation of buildings from near IR solar heat, but also prevents harmful UV rays penetrating through the windows (Page 2, [0029]). 

	In response to the Applicant’s argument that Hashimura ‘456 metal nanostructures have no plasmon resonance at visible wavelengths.  
	The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is a plasmon resonance in the visible spectrum) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	In response to the Applicant’s argument that the plasmon resonances of the devices described in Hashimura ‘456 compared to those described in Sargent ‘201 are incompatible, and a person having ordinary skill in the art would not turn to Sargent to cure the deficiencies of Hashimura.
	The Examiner respectfully disagrees. ‘201 teaches a composition (CQD films with embedded nanoshell; Page 10, [0177]) comprising: a first population of one or more plasmonic nanocrystals such as Pbs quantum dots having a first, broad extinction range (Page 1, Fig. 4A), and one or more additional populations of one or more plasmonic nanocrystals such as a gold nanoshell, each of the one or more additional populations having a unique additional, narrow extinction range (Page 1, Fig. 4A & 4B, peak at 820 nm), wherein an absorbance spectrum of the composition is characterized by the first, broad extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of a nanoshell (Page 12, [0194]). ‘201 teaches the one or more plasmonic nanocrystals of the first population have a first size (Page 3, [0047]), and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size (Page 3, [0050]; Page 6, [0062]-[0064]), and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size (Page 3, [0051]; Page 8, [0151]),  wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 (Page 8, [0149]) with benefit of providing photovoltaic devices include solution-processed materials (e.g., colloidal plasmonic and light absorbing semiconductor nanoparticles) that are specifically tuned to enhance overall photovoltaic performance through increased absorbance of the light absorbing material (Page 3, [0041]-[0042]).  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of ‘456 in view of ‘201 is deemed to teach a composition as the recited claimed. In an analogous art of a composition comprising one or more plasmonic nanocrystals, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the population of one or more plasmonic nanocrystals by ‘456, so as to include the one or more plasmonic nanocrystals of the first population have a first size, and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size, and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size, wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 as taught by ‘201, and would have been motivated to do so with reasonable expectation that this would result in providing photovoltaic devices include solution-processed materials (e.g., colloidal plasmonic and light absorbing semiconductor nanoparticles) that are specifically tuned to enhance overall photovoltaic performance through increased absorbance of the light absorbing material as suggested by ‘201 (Page 3, [0041]-[0042]). 
It is further noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
‘201 cure the deficiency in the ‘456 references relied upon in rejecting independent claim 1. The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product and show the product is actually different from and unexpectedly better than the teachings of the references. 

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
09/27/2022